OPINION — AG — ** HIGHWAYS — CONSTITUTIONALITY — OKLAHOMA PLANNING AND RESOURCES BOARD ** " THE OKLAHOMA HIGHWAY COMMISSION SHALL CONSTRUCT, MAINTAIN AND REPAIR THOSE ROADS AND PARKING AREAS IN STATE PARKS AS SPECIFIED BY THE OKLAHOMA PLANNING AND RESOURCES BOARD ". . . QUESTION(1): IS SECT. 5, SENATE BILL NO. 369 CONSTITUTIONAL ? -AFFIRMATIVE QUESTION(2): DOES SECT. 5, CONSTITUTE AN ITEM OF APPROPRIATION FROM THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND, AND IF SO, IS THE GOVERNOR AUTHORIZED BY ARTICLE VI, SECTION 12 TO VETO SAID SECTION ? — NEGATIVE QUESTION(3): IF THE GOVERNOR ENDORSES HIS DISAPPROVAL (VETO) OF SAID SECTION ARE SAID BILL UNDER THE THEORY THAT THE SAME CONSTITUTES AN " ITEM " OF APPROPRIATION WITHIN THE MEANING OF ARTICLE VI, SECTION 12 AND OUR STATE SUPREME COURT WOULD THEREAFTER HOLD THAT SAID SECTION DID NOT CONSTITUTE SUCH AN ITEM OF APPROPRIATION, WOULD SAID ENDORSEMENT AFFECT THE VALIDITY OF SECT. 5 OR OF SAID BILL ? — THE ENDORSEMENT DOES NOT AFFECT THE VALIDITY. CITE: 74 O.D. 351(B), ARTICLE V, SECTION 55, ARTICLE V, SECTION 57, ARTICLE VI, SECTION 12 (BILL STATUS) (FRED HANSEN)